DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/13/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, corresponding to the intermediate product shown in Fig. 7 and claims 1-221 in the reply filed on 4/29/2021 is acknowledged.
Claims 7-11, 14-20, and 22 are withdrawn from consideration as they are drawn to non-elected species, without traverse.  Claims 7-11 are drawn to an unsupported hybrid embodiment and do not correspond to the elected species nor do they have written description support. Claims 14-20 are drawn to another unsupported hybrid embodiment and do not correspond to the intermediate structure of Species III (Fig. 7).  Claim 22 is drawn to non-elected Species IV.
Claims 1-4, 12, and 13 are the only remaining claims that correspond to the elected species III.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cantilevered beam” recited in claims 1-4 is used by the claim to apparently describe portions of the structure shown in Fig. 7, essentially a stack of various materials wherein what is assumed to be Applicant’s intended “cantilevered beam” is not a cantilevered beam because it is sandwiched between the materials such that it is fully supported everywhere, while the accepted meaning is a rigid structure extending horizontally and supported only at one end. For example, see https://en.wikipedia.org/wiki/Cantilever.  The term is indefinite because the specification does not clearly redefine the term.  While Applicant’s final product, e.g. Fig. 5, clearly comprises a cantilevered beam, the intermediate products are not cantilevered beams until the sacrificial materials are removed.
Claim 1 recites “the cantilevered beam structure” and lacks antecedence.
Claim 4 recites the upper sacrificial material portion is formed over an entire upper surface of the first cantilevered MEMS beam structure and over the recess.  In Fig. 7, it is assumed the cantilevered MEMS beam corresponds to 32, 34, 38, and 40 (labeled in Fig. 3), however, according to the disposition of the material 44, it appears that the sacrificial material is not formed over the entire upper surface of said beam.  Applicant’s intent is unclear regarding the “entire upper surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohguro (US 2006/0267109).
(Re Claim 1) Ohguro teaches a structure (Figs. 4-9), comprising a cantilevered beam (15) formed within a sacrificial material region including an upper sacrificial material portion formed over the cantilevered beam (region above 15), wherein the sacrificial material region is comprised of tungsten material and silicon material (24B is silicon and 16 is tungsten, paras.[0112] and [0126]), further comprising a lid formed over the upper sacrificial material portion (lid 19), the lid including at least two vent holes (21), wherein a first of the at least two vent holes is located to expose the silicon material formed in the upper sacrificial material portion above the cantilevered beam structure and a second of the at least two vent holes is located to expose the tungsten material formed in the upper sacrificial material portion above the cantilevered beam structure (during the selective removal of 24A at the instant where 16 first becomes partially exposed during the etching, the two vent holes will expose both silicon and tungsten material in the upper region).
(Re Claim 12) wherein the lid is comprised of an insulator (para. [0116]).
(Re Claim 13) wherein the insulator is an oxide (para. [0116]).

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by amendment.



Conclusion
and is cited on the PTO-892 attachment.  The additional cited art teaches various devices having holes in a layer exposing tungsten and silicon materials below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is noted the restriction requirement PTO-326 summary form mistakenly omitted claim 22, and in view of Applicant’s response electing numerous claims that do not correspond to elected Species III, it is assumed Applicant intended to simply elect all pending claims regardless of the corresponding species and figures.